Citation Nr: 1223816	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  12-02 316	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking compensation benefits under the provisions of 38 U.S.C.A. § 1151 for status post right femoral endarterectomy, right iliofemoral bypass and right common femoral superficial femoral artery bypass with intraoperative arteriogram.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from July 1946 to July 1948.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans' Affairs (VA).

A Decision Review Officer (DRO) hearing was held at the RO in October 2008.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that this claim was initially denied by a May 2008 rating decision.  A notice of disagreement was filed and a statement of the case issued in August 2009.  No substantive appeal was timely filed.  Appellant then applied to reopen the claim.

The Veteran underwent surgery at the Catholic Medical Center in October 2005.  He contends that the surgery was to merely clean out some arteries, but that there was a puncture requiring more extensive surgery.  He contends, in essence, that the puncture was negligent or careless.  The surgery was apparently conducted by a physician who also works for the VA and was apparently paid for by the VA.  

The record currently before the Board contains a hospital summary from the hospitalization at Catholic, and records of follow-up by the VA in New Hampshire and Florida.  The record does not, however, appear to contain the operative report, or any other records of the hospitalization at Catholic.  Those records are considered constructively on file, and should be obtained for review prior to entry of any decision on the issue before the Board.

In view of the foregoing, this case is REMANDED for the following action:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  The RO/AMC should obtain for association with the claims folder the operative report for surgery conducted at the Catholic Medical Center in October 2005.  Also all nurses' notes, doctors' orders, or other records of treatment during that hospitalization should be obtained.  If for some reason the records cannot be obtained, the claims file should contain documentation of the attempts made.  Appellant's assistance should be requested as needed.

2.  Thereafter, the claim should be readjudicated.  Readjudication should include whether a new medical opinion is needed in view of the records obtained.  To the extent the benefits sought are not granted, the appellant should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellant consideration, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




